Pigott, Jr., P.J., and Kehoe, J. (dissenting).
We respectfully dissent because we cannot agree with the majority that there is a triable issue of fact with respect to plaintiffs alleged tortious interference with contract. We therefore would reverse and grant plaintiffs motion for summary judgment dismissing the counterclaim.
The elements of tortious interference with contract are, inter *979alia, the existence of a valid contract between defendant and a third party, plaintiffs intentional and unjustified procurement of the third party’s breach of the contract, and the actual breach of the contract (see Jim Ball Chrysler LLC v Marong Chrysler-Plymouth, Inc., 19 AD3d 1094 [2005], lv denied 5 NY3d 709 [2005]). Here, we agree with the majority that there was a valid insurance contract between defendant and its insurer and that plaintiff knew of the existence of the contract. We do not agree with the majority, however, that “there is a triable issue of fact with respect to plaintiffs alleged tortious interference with the contract, resulting in the insurer’s breach” of that contract. Indeed, we conclude that there was no breach of the contract. The record establishes that the insurer had a 60-day window in which it was entitled to cancel the policy after conducting a loss control inspection. The record further establishes that, within that 60-day period, the insurer conducted an investigation of defendant’s business and cancelled the policy on the ground that defendant’s business did not fit within the insurer’s underwriting guidelines and thus that the policy of insurance would not have been issued in the first instance. Even assuming, arguendo, that plaintiff’s agent discussed defendant’s contract with an underwriter for defendant’s insurer prior to the investigation, we conclude that there was no breach of contract inasmuch as the insurer conducted the investigation and cancelled the policy based upon its right to do so (see Jack L. Inselman & Co. v FNB Fin. Co., 41 NY2d 1078, 1080 [1977]; Foster Wheeler Broome County v County of Broome, 275 AD2d 592, 595-596 [2000], lv denied 95 NY2d 769 [2000]; Portofino Ristorante & Catering v Michigan Millers Mut. Ins. Co., 198 AD2d 869, 870 [1993], lv denied 83 NY2d 753 [1994]; see generally NBT Bancorp v Fleet/Norstar Fin. Group, 87 NY2d 614, 620-621 [1996]). Because there was no breach, it necessarily follows that plaintiff cannot be said to have intentionally procured a breach (see Jack L. Inselman & Co., 41 NY2d at 1080; Foster Wheeler Broome County, 275 AD2d at 595-596). Present—Pigott, Jr., PJ., Scudder, Kehoe, Green and Hayes, JJ.